OPINION — AG — THE BOARD OF COUNTY COMMISSIONERS HAS THE AUTHORITY TO REGULATE AND PLACE RESTRICTIONS ON TRAFFIC USING COUNTY HIGHWAYS. THEY MAY EXERCISE AUTHORITY BY PROMULGATING RESTRICTIONS UPON TRUCKS TRAVELING OVER COUNTY ROADS WHEN SUCH RESTRICTIONS ARE NECESSARY TO PREVENT SERIOUS DAMAGE TO OR DETERIORATION OF SAID ROADS AND HIGHWAYS ACCORDING TO THE CRITERIA ESTABLISHED IN 47 Ohio St. 1971 14-113, [47-14-113], CITE: 69 Ohio St. 1971 601 [69-601] [69-601], 47 Ohio St. 1971, 1-122 [47-1-22] 47 Ohio St. 1971 14-113 [47-14-113], (CATHERINE GATCHELL NAIFEH)